          Case 2:19-cv-06017-MSG Document 11 Filed 02/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSUE SANTIAGO ROSARIO,                        :
     Petitioner,                               :
                                               :
                       v.                      :       CIVIL ACTION NO. 19-CV-6017
                                               :
PHILADELPHIA COUNTY,                           :
     Respondent.                               :


                                               ORDER

       AND NOW, this 26th day of February, 2021, upon careful and independent consideration

of the petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241 (ECF No. 1), and after

review of the Report and Recommendation (“R & R”) of United States Magistrate Judge Lynne

A. Sitarski (ECF No. 8), and noting that Petitioner has not filed objections 1, it is hereby

ORDERED that:

                   1. The R & R is APPROVED and ADOPTED;

                   2. The petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241

                       is SUMMARILY DISMISSED as unexhausted and not cognizable;

                   3. There is no basis for the issuance of a certificate of appealability; and

                   4. The Clerk of Court shall mark this action CLOSED.


                                               BY THE COURT:


                                               /s/ Mitchell S. Goldberg
                                               MITCHELL S. GOLDBERG, J.




1
        On September 28, 2020, Petitioner was mailed a copy of the R & R, which included an
invitation to file objections. (ECF No. 8-2.) On December 21, 2020, I issued an Order reminding
Petitioner of his ability to file objections and notifying him that failure to do so could result in the
R & R being considered as unopposed. (ECF No. 10.)
